FILED
                                                                  Jul 07 2017, 6:03 am

                                                                       CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT
Yvonne M. Spillers
Fort Wayne, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

In the Paternity of J.W.                                    July 7, 2017

Bailey R. Dailey,                                           Court of Appeals Case No.
                                                            76A04-1610-JP-2476
Appellant,
                                                            Appeal from the Steuben Circuit
        v.                                                  Court
                                                            The Honorable Randy Coffey,
Justin L. Piersimoni,                                       Magistrate
                                                            Trial Court Cause No.
Appellee.
                                                            76C01-1105-JP-152



Bailey, Judge.




Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                    Page 1 of 21
                                            Case Summary
[1]   B.D. (“Mother”) appeals an order finding her in contempt of court, upon the

      petition of J.P. (“Father”). We reverse.



                                                      Issues
[2]   Mother presents two issues for review:


              I.       Whether the parenting time order with which Mother is to
                       comply incorporates an improper delegation of authority
                       to a service provider, such that Mother is restricted in the
                       exercise of her custodial rights; and


              II.      Whether Mother was willfully in contempt of the
                       parenting time order.


                             Facts and Procedural History
[3]   Mother gave birth to J.W. (“Child”) on December 22, 2009. Father’s paternity

      was established on November 13, 2012. At that time, Father was in prison after

      having pled guilty to a battery upon Mother. Mother was granted full custody

      of Child and Father was not ordered to pay child support.


[4]   After Father’s release from prison, he sought parenting time with Child.

      Mother opposed parenting time for Father, but argued that, if Father was

      granted parenting time, he should exercise that time under supervision. On

      May 17, 2016, the trial court issued an order granting Father limited parenting



      Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017     Page 2 of 21
      time under the control and supervision of Community Anti-Violence Alliance

      Family Ties program (“Family Ties”) in Angola.


[5]   Pursuant to the order, Father was to have fifteen one-hour visits, followed by

      twenty two-hour visits (so long as the Family Ties Supervised Visitation

      Program could accommodate the parties). Father was to arrange and pay for

      parenting time sessions; Mother was to respond and cooperate. Both parents

      were to abide by the rules of the program. The order specified that “the actual

      day for such parenting time shall be arranged to fit the schedule of the CAVA

      Family Ties Program,” but further stated that the parties might, by mutual

      agreement, alter the times and days. (App. at 11.)


[6]   Father was ordered to participate in any program of counseling recommended

      by Family Ties for the protection of Child. Upon completion of the thirty-five

      supervised parenting time sessions and any recommended counseling, Father

      was to have seven hours of unsupervised parenting time on alternate Saturdays.

      Father was to begin exercising parenting time as contemplated by the Indiana

      Parenting Time Guidelines after June 3, 2017.1 The parenting time order was

      not appealed.




      1
       However, Father’s exercise of overnight parenting time was contingent upon Father establishing a home of
      his own, not controlled or owned by another person. Also, parental exchanges of Child were limited to a
      Safe Exchange Program offered by Family Ties, as Father remained subject to a protective order for Mother’s
      benefit.

      Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                        Page 3 of 21
[7]   Father began individual counseling with Jeremy Lewis, a Family Ties therapist

      (“Lewis”). Because Child had not seen Father for several years, Family Ties

      scheduled parenting time as therapeutic sessions with Lewis. On the second

      visit, without Mother’s permission, Father’s mother (“Grandmother”) was

      permitted to be present during parenting time. Mother took issue with this but

      was advised by Executive Director Lee David (“David”) that Mother would

      need a court order to prevent Grandmother’s attendance at a parenting time

      session.


[8]   During the third parenting time session, Child used a code word to indicate that

      she was uncomfortable and wanted to leave. Lewis learned that Mother had

      told Child that Father had pushed Mother and Child down stairs. Lewis

      confronted Mother and accused her of “sabotaging” parenting time. (Tr. at 70.)

      At some point, Mother expressed her disagreement with Child receiving

      therapeutic sessions at Family Ties. Mother advised that Child already had a

      counselor. She also expressed some interest in obtaining the services of another

      person; Lewis responded with a comment suggesting that the other counselor

      engaged in exorcisms.


[9]   Mother obtained legal counsel, who drafted a letter to David requesting that

      future visits between Child and Father be supervised “by anyone other than

      Jeremy Lewis.” (Pet. Ex. 2.) The letter also stated that Mother “understands

      that means the visits will not be therapeutic but rather only supervised.” (Pet.




      Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017   Page 4 of 21
       Ex. 2.) On July 27, 2016, counsel also filed a motion to have parenting time

       relocated to the Children First Center.2


[10]   David and Mother engaged in some discussion regarding proposed changes.

       David offered a Wednesday evening time slot with a therapist other than Lewis.

       Mother advised that Child had gymnastics on Wednesday nights. She

       requested a Friday evening time, but the therapist available for assignment did

       not work on Friday evenings. Mother notified Family Ties that Child would

       not attend the first scheduled Wednesday evening session. David wrote a letter

       to the trial court alleging Mother was non-compliant.3


[11]   On August 30, 2016, Father filed a Petition for Contempt Citation and Rule to

       Show Cause. He alleged that Mother had failed to appear at parenting time or

       had left before the allotted time expired. Mother filed a motion for a Guardian

       Ad Litem and an objection to ex parte communication by David, a non-party.

       On October 4, 2016, the trial court conducted a hearing on the pending matters.


[12]   Mother testified that she agreed with the existing court order for supervision of

       parenting time and “everything [the judge] says” but contended that she had

       “asked to reschedule” and Family Ties would not accommodate her. (Tr. at

       78.) David testified to her belief that the court had entrusted Family Ties with




       2
         By that time, neither parent lived in Angola and Child was in elementary school. Travel to Family Ties
       involved a two-hour round trip.
       3
        The trial court indicated that the letter was filed without being read. It is apparent, however, that the trial
       court was made aware that David alleged Mother was non-compliant with services.

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                              Page 5 of 21
       “the authority to determine whether visits should be supervised or therapeutic.”

       (Tr. at 91.) David opined that Lewis was the most suitable therapist for Father

       and Child and it saved parental expense because he worked pursuant to a grant

       of funds. Nonetheless, she had offered therapeutic sessions on Wednesday or

       Sunday. Mother had agreed to neither.


[13]   Lewis testified that he was providing ongoing counseling services to Father, and

       that Father was “open to the idea of having supervised or therapeutic” visits.

       (Tr. at 106.) Lewis opined that Mother’s conduct was part of a “parental

       alienation dynamic.” (Tr. at 105.) Lewis conceded that he was aware that

       Father was facing a new criminal charge related to violence.


[14]   Father testified that the parenting time sessions had been going well before

       interruption. He denied that he had pushed Mother down stairs when Child

       was an infant, and found it inappropriate that Child had been given that

       information. Father testified that he had slapped Mother, grabbed her hair, and

       thrown her across the room; he denied pushing her down a flight of twenty-five

       stairs, stealing her car, or stealing her purse. He also acknowledged that he was

       facing a new criminal charge.


[15]   On October 14, 2016, the trial court issued an order denying Mother’s motion

       to move the parenting time location, her motion for a Guardian Ad Litem, and

       her petition for attorney’s fees from David. The trial court found Mother in

       contempt of the parenting time order “for denying parenting time.” (Order, pg.

       6.) She was sentenced to serve 30 days in jail. Pursuant to the order, Mother


       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017   Page 6 of 21
       could purge herself of contempt by paying $750.00 of Father’s attorney’s fees

       and filing proof of compliance that she “demonstrate[d] an immediate and

       sincere attempt to follow all mandates and requirements of the Court’s orders

       [sic] dated May 17, 2016.” (Order, pg. 6.) The order specified that any prior

       order not in conflict with the present order remained in full force and effect.

       Mother now appeals.



                                   Discussion and Decision
                         Prima Facie Error Standard of Review
[16]   At the outset, we observe that Father has not filed an appellate brief. When an

       appellee fails to submit an appellate brief, we do not undertake the burden of

       developing an argument on the appellee’s behalf. Trinity Homes, LLC v. Fang,

       848 N.E.2d 1065, 1068 (Ind. 2006). Rather, we reverse the trial court’s

       judgment if the appellant’s brief presents a case of prima facie error. Id. Prima

       facie error in this context is defined as, “at first sight, on first appearance, or on

       the face of it.” Santana v. Santana, 708 N.E.2d 886, 887 (Ind. Ct. App. 1999).

       Where an appellant is unable to meet this burden, we affirm. Id.


                                      Delegation of Authority
[17]   Mother first argues that the trial court infringed upon her parental rights by

       delegating to David the sole discretion as to whether parenting time sessions




       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017      Page 7 of 21
       would be therapeutic or supervised, which therapist would provide services if

       the session was therapeutic, and when those sessions should occur.4


[18]   Mother observes that she was granted the sole legal and physical custody of

       Child, and she directs our attention to Indiana Code Section 31-14-13-4, which

       provides: “Except as otherwise provided in an order by a court, the custodial

       parent may determine the child’s upbringing, which includes education, health

       care, and religious training, unless the court determines that the best interests of

       the child require a limitation on this authority.” Further, this matter does not

       involve an allegation by the State that Child is a Child in Need of Services

       (“CHINS”).5


[19]   Here, the trial court made no explicit determination that it is in Child’s best

       interests that Mother’s authority be limited. Nor do the orders explicitly state

       that Child needs mental health treatment. It appears that the focus of mental

       health services in the original order was upon providing services to Father, who

       had been convicted of a violent crime. Nonetheless, the orders as enforced




       4
         We acknowledge that Mother did not appeal the May 17, 2016 order within 30 days pursuant to Indiana
       Appellate Rule 9. However, the contempt order on appeal is based upon the trial court’s interpretation and
       re-affirmation of the original parenting time order.
       5
        A child is a child in need of services if, before the child becomes eighteen years old, the child’s physical or
       mental condition is seriously impaired or endangered as a result of the inability, refusal, or neglect of the
       child’s parent, guardian, or custodian to supply the child with necessary food, clothing, shelter, medical care,
       education, or supervision; and the child needs care, treatment, or rehabilitation that the child is not receiving
       and is unlikely to be provided or accepted without the coercive intervention of the court. Ind. Code § 31-34-
       1-1.

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                              Page 8 of 21
       effectively limit Mother’s decision-making as to whether Child should receive

       mental health services and with whom.


[20]   According to Mother, the delegation of authority to Family Ties’ executive

       director is akin to that reversed by a panel of this Court in Matter of Paternity of

       A.R.R., 634 N.E.2d 786 (Ind. Ct. App. 1994). There, the trial court had ordered

       supervised visitation “until Family Connection Center feels mother is no longer

       acting against Family Connection Center’s rules.” Id. at 789. Visitation was to

       be increased upon the recommendation of a specific therapist. In concluding

       that an improper delegation had been made, the Court reasoned:


               [A] modification of visitation may not be granted absent a
               determination by the court that the modification would serve the
               best interests of the child. No statute permits this determination
               to be delegated to a caseworker, probation officer, guardian, or
               other authority, and to do so would be to undermine the
               safeguards inherent in reserving to a detached and impartial court
               the task of weighing the many considerations relevant to
               visitation. By authorizing the Family Connection Center to
               determine when supervised visitation is no longer needed and
               when the frequency of visitation may be increased, the court
               impermissibly endowed that agency with judicial powers.


       Id.


[21]   Like the order involved in Matter of A.R.R., the instant parenting time order

       confers upon an individual employed by a service agency authority that

       properly resides with the parent or, in limited circumstances where court

       intervention is necessary, with the court. See In re S.D., 2 N.E.3d 1283 (Ind.


       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017     Page 9 of 21
       2014) (recognizing that the State’s parens patriate intrusion into the ordinarily

       private sphere of the family is limited).


[22]   Mother, as sole legal custodian, was to decide Child’s upbringing, including her

       mental health care and extra-curricular activities. When Father was granted

       parenting time, Mother sought protection from the trial court in the form of

       additional requirements of Father. That is, Father’s time with Child was to be

       supervised and he was to receive counseling appropriate for a domestic violence

       perpetrator being reunited with his child. Mother did not seek mental health

       care for Child, nor was Child adjudicated a CHINS. However, the trial court

       ultimately enforced David’s assignment of Father’s individual therapist to

       provide additional services to Child despite the lack of a specific finding that it

       was in Child’s best interests to override Mother’s wishes. We conclude that

       Mother has demonstrated prima facie error in this regard.


                                         Finding of Contempt
[23]   The trial court found Mother was in contempt of court for denial of parenting

       time. In a section entitled “Contempt for Denying Parenting Time,” the order

       stated:

                 [Mother] ignored the directives contained in the order of May 17,
                 2016. She did whatever she could to frustrate CAVA personnel
                 in its proper implementation of Court’s directives. She is in
                 contempt of court.


                 [Mother]’s continued defiance deserves coercive punishment to
                 insure compliance with this Court’s orders.

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017   Page 10 of 21
       (Order, pg. 5.) Mother contends that the basis for the finding of contempt is

       unclear and that there is insufficient evidence of her willful disregard of a court

       order.


[24]   There are two types of contempt, direct and indirect. The willful disobedience

       of any lawfully entered court order of which the offender had notice constitutes

       indirect contempt. Akiwumi v. Akiwumi, 23 N.E.3d 734, 737 (Ind. Ct. App.

       2014). In cases of indirect contempt, the person charged with indirect contempt

       is entitled to be served with a rule to show cause. Id. at 738. Pursuant to

       Indiana Code Section 34-47-3-5, the rule to show cause must, among other

       requirements, clearly and distinctly set forth the facts that are alleged to

       constitute the contempt. Here, the allegation against Mother was that she failed

       to appear at parenting time or left before the allotted time expired.


[25]   Whether a person is in contempt of a court order is a matter within the trial

       court’s discretion. Mitchell v. Mitchell, 785 N.E.2d 1194, 1198 (Ind. Ct. App.

       2003). We reverse the trial court’s finding of contempt only where an abuse of

       discretion has been shown, which occurs when the trial court’s decision is

       against the logic and effect of the facts and circumstances before it. Id. When

       we review a contempt order, we neither reweigh the evidence nor judge the

       credibility of the witnesses. Id. Mother bears the burden, prima facie, of

       showing that her violation was not willful. Akiwumi, 23 N.E.3d at 741; Trinity

       Homes, 848 N.E.2d at 1068.




       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017   Page 11 of 21
[26]   The evidence against Mother is that she opposed having Child involved in

       therapeutic visits with Father’s counselor, at least after the first few visits.6

       Instead, she desired to have visits with Father monitored by a supervisor; as the

       custodial parent, she was entitled to this preference. However, based upon the

       service provider’s insistence that therapeutic sessions take place, Mother was

       offered only those time slots. Mother continued to take Child to gymnastics

       and notified Family Ties that Child would not appear at a Wednesday night

       session. Although a rescheduling of gymnastics would undoubtedly have been

       more cooperative, we find that Mother’s conduct is short of willful disobedience

       given the broad and ambiguous language of the parenting time order. The trial

       court’s order, even as re-affirmed after hearing, did not mandate therapy for

       Child and contemplated schedule changes upon agreement. Mother has met

       her burden, prima facie, of showing that her conduct did not amount to willful

       disobedience.



                                                   Conclusion
[27]   The trial court infringed upon the custodial rights of Mother, the sole custodial

       parent, who was not subject to a CHINS proceeding, by delegating to a service

       provider decision-making as to Child’s need for therapy. Mother has shown,




       6
        Mother may have acquiesced to an initial introduction to parenting time facilitated by a therapist. All
       parties agreed that Father and Child had not had contact for several years. Apparently, Child expressed no
       memories associated with Father.

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                        Page 12 of 21
       prima facie, that she was not in indirect contempt of court. As such, the trial

       court’s order of contempt is an abuse of discretion.


[28]   Reversed.


       Robb, J., concurs in result with separate opinion.
       Vaidik, C.J., dissents with separate opinion.




       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017   Page 13 of 21
                                                    IN THE
            COURT OF APPEALS OF INDIANA

       In the Paternity of J.W.                                    Court of Appeals Case No.
                                                                   76A04-1610-JP-2476
       Bailey R. Dailey,
       Appellant,

               v.

       Justin L. Piersimoni,
       Appellee.



       Robb, Judge, concurring in result.


[29]   As a general premise, I agree with the law stated by both Judge Bailey and

       Chief Judge Vaidik in their opinions. But I see the facts of this case differently

       than either Judge Bailey or Chief Judge Vaidik and believe Mother’s situation

       falls somewhere in between the law as stated by each of them. Nonetheless, I

       ultimately agree with Judge Bailey that the trial court’s order finding Mother in

       contempt should be reversed, and I therefore concur in result.


[30]   In part, I agree with Judge Bailey that the trial court’s May 2016 order

       constituted an improper delegation of parental authority to Family Ties, as it

       allowed Family Ties to determine the day on which Father would exercise his

       parenting time rather than allowing the parties in conjunction with Family Ties to


       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                 Page 14 of 21
       set a schedule in keeping with the trial court’s order. However, I also note that,

       unlike the situation in Matter of A.A.R., the court here specifically determined

       the exact conditions under which Father’s parenting time would increase and

       evolve, not leaving the question of modification of parenting time to a non-

       judicial decision-maker. Rather, the trial court’s broad order that Family Ties

       would “control and supervis[e]” parenting time allowed Family Ties to usurp

       Mother’s decision-making about Child’s treatment and schedule and yet the

       trial court had not found that Mother’s authority as sole custodian of Child

       should be limited. Appendix of Appellant, Volume II at 11. To this extent, I

       agree the trial court improperly delegated parental authority to Family Ties.


[31]   I also acknowledge Chief Judge Vaidik’s point that if Mother was unhappy with

       the trial court allowing Family Ties this discretion, she could have appealed the

       order after it was entered in May of 2016. But the order as written did not put

       undue burdens on Mother and therefore she had nothing to appeal. It was

       later, when Family Ties began exercising its limited discretion in a manner that

       was outside the bounds of the order with respect to Mother and Child, that

       issues arose. When Mother took issue with how Family Ties was interpreting

       and implementing the court’s order, she used the court process to try to resolve

       the conflict by requesting that parenting time be relocated and a guardian ad

       litem be appointed. She timely appeals the denial of those requests, and I

       therefore do not believe she has forfeited her right to appeal.


[32]   As for the trial court’s contempt finding, the trial court ordered Father to

       participate in any program of counseling Family Ties recommended. Child

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017   Page 15 of 21
already had a counselor and was not ordered by the court to participate in

therapeutic counseling. Mother was not ordered to facilitate the Child’s

participation in Father’s therapeutic counseling but only to cooperate with

parenting time. Therefore, Family Ties was unnecessarily and without

authority limiting its availability to supervise parenting time by its unilateral

imposition of a therapeutic element. In other words, at the time Mother

allegedly refused to comply with Family Ties’ requirements, she was under no

court obligation to satisfy those requirements. For these reasons, I agree the

contempt finding must be reversed.




Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017    Page 16 of 21
       ATTORNEY FOR APPELLANT
       Yvonne M. Spillers
       Fort Wayne, Indiana



                                                    IN THE
            COURT OF APPEALS OF INDIANA

       In the Paternity of J.W.                                    July 7, 2017
       Bailey R. Dailey,                                           Court of Appeals Case No.
                                                                   76A04-1610-JP-2476
       Appellant,                                                  Appeal from the Steuben Circuit
                                                                   Court
               v.
                                                                   The Honorable Randy Coffey,
                                                                   Magistrate
       Justin L. Piersimoni,
                                                                   Trial Court Cause No.
       Appellee                                                    76C01-1105-JP-152




       Vaidik, Chief Judge, dissenting.


[33]   I respectfully dissent. Because the evidence supports the trial court’s conclusion

       that Mother willfully disobeyed a clear court order by denying Father parenting

       time, I would affirm the contempt finding.


[34]   The trial court issued a five-page parenting-time order in May 2016. The order

       gave Family Ties “control” over the parenting-time sessions between Father

       and Child, including the “actual day” of the sessions, and ordered Mother and

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                 Page 17 of 21
       Father to “fully cooperate with the officials of [the] program.” Appellant’s

       App. Vol. II p. 11. Mother initially complied with the court’s order, taking

       Child to Family Ties five times (two of which were therapeutic sessions). Tr. p.

       64. But after a month of sessions Mother became upset with Family Ties and

       stopped complying with the May 2016 order. She filed a motion to modify the

       location of the parenting time from Family Ties in Angola to Children First

       Center in Auburn.7 While that motion was pending, Mother did not take Child

       to Family Ties. Father responded by filing a petition for contempt, and the trial

       court found Mother in contempt for “ignor[ing] the directives contained in the

       order” and “denying [Father] parenting time.” Appellant’s App. Vol. II pp.

       175-76.


[35]   Mother now appeals her contempt finding, but it is hard to tell if she is doing so

       by attacking the May 2016 order that gave Family Ties discretion or by

       challenging the manner in which Family Ties exercised that discretion. In any

       event, neither of these arguments has merit.


[36]   Addressing the first basis, Mother claims that the trial court erred by

       “delegat[ing]” its judicial authority to Family Ties to determine “whether the

       supervised visits ought to be therapeutic” and “which date the visits must

       occur.” Appellant’s Br. p. 16. Mother, however, did not appeal the May 2016

       order within thirty days and therefore has forfeited her right to appeal this



       7
        Ironically, Mother’s motion to modify requested therapeutic parenting time at the new location.
       Appellant’s App. Vol. II p. 16.

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                       Page 18 of 21
       order. In re D.J., 68 N.E.3d 574, 579 (Ind. 2017); In re Adoption of O.R., 16
N.E.3d 965, 971 (Ind. 2014). Nevertheless, a reviewing court may exercise

       discretion to decide the merits of a forfeited appeal. D.J., 68 N.E.3d at 579.

       The question is whether there are “extraordinarily compelling reasons” to

       justify reaching the merits of a forfeited appeal. O.R., 16 N.E.3d at 971.

       Because Mother has not identified such reasons here, I would not reach the

       merits of this issue.


[37]   As for the second basis, Mother asserts that Family Ties “interpreted the

       Court’s Order as delegating to [it] the authority to determine if the supervised

       sessions ought to be therapeutic in nature,” without the approval of the trial

       court.8 Appellant’s Br. p. 17. As I already noted, Mother has changed her

       position on appeal as she requested therapeutic parenting time in her motion to

       modify. In any event, even if Mother believed that Family Ties was abusing the

       discretion it had been given in the May 2016 order by requiring the visits to be

       therapeutic as opposed to supervised, she still was not entitled to stop bringing

       Child to Family Ties without a new court order in hand. Even though Mother



       8
         Judge Bailey likens this case to In re Paternity of A.R.R., 634 N.E.2d 786 (Ind. Ct. App. 1994). In that case,
       the trial court ordered that visitation between the mother and the child would continue at Family Connection
       Center with the same frequency and duration that was then occurring and that it would be fully supervised
       until the Family Connection Center felt that the mother was no longer acting against the center’s rules. In
       addition, the court ordered that visitation would increase upon the therapist’s recommendation. We reversed
       this order on appeal because it left the determination of “when supervised visitation [was] no longer needed
       and when the frequency of visitation may be increased” to Family Connection Center instead of to the trial
       court. That impermissible endowment of judicial powers is simply not present here. The trial court’s May
       2016 order carefully set out Father’s parenting time, starting with one hour per week for fifteen weeks under
       the “control and supervision” of Family Ties and ending with overnight parenting time after June 3, 2017,
       pursuant to the Indiana Parenting Time Guidelines, provided that Father had established a stable home of his
       own. Appellant’s App. Vol. II p. 13.

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                           Page 19 of 21
       filed a motion to modify the parenting time from Family Ties in Angola to

       Children First Center in Auburn, the court had not ruled on this motion. While

       this motion was pending, Mother was still required to bring Child to Family

       Ties. Mother’s failure to do so led to Father’s petition and the trial court’s

       contempt finding.9


[38]   Until modified or vacated, a court order remains in effect. A party can be held

       in contempt for failing to follow a court’s order if the party willfully disobeys it.

       City of Gary v. Major, 822 N.E.2d 165, 169-70 (Ind. 2005) (noting that a party

       can even be held in contempt of an erroneous order and explaining that the

       only remedy from an erroneous order is to appeal it). In addition, the order

       must be clear and certain as to what the party must do or not do. Id. at 170.

       Here, the trial court found that its May 2016 order should have been “easily

       understood” and was written in a way to give Family Ties control over how the

       parenting-time sessions were conducted. Appellant’s App. Vol. II p. 172; Tr. p.

       86. I agree. The order provided that Family Ties had “control” over the

       parenting-time sessions between Father and Child. Mother did not like how




       9
         Mother said she did not bring Child to Family Ties because Child had gymnastics class on the night that
       Family Ties scheduled the sessions after she requested a change in therapist. But as the trial court explained
       in its order:
             The Court never heard anything about the gymnastic[s] classes. The Court is therefore unaware
             where these classes occur or whether these classes occur on any other night. Most evidently
             missing from the testimony is evidence which revealed whether such classes are available at
             other gyms or facilities. This absence is especially troubling since the Court doubts that, in a
             community the size of Fort Wayne, the only gymnastics class offered for seven year old girls is
             at one location and is only offered on Wednesday nights. Other alternatives must exist.
       Appellant’s App. Vol. II p. 172 n.1.

       Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017                           Page 20 of 21
Family Ties was exercising the control it was given. So she took matters into

her own hands and stopped going to Family Ties without a new court order. I

would therefore affirm the trial court’s finding that Mother was in contempt.




Court of Appeals of Indiana | Opinion 76A04-1610-JP-2476 | July 7, 2017   Page 21 of 21